Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6,8-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (2011/0209099), hereinafter, Hinckley further in view of Lessing et al (2012/0236037) hereinafter, Lessing further in view of  Park et al (2013/0174179) hereinafter, Park.

In regards to 1, Hinckley teaches a method for operating an electronic device, the method comprising (abstract):[0042-0049]
	 displaying a first execution screen of a first application as a top layer screen on a display (fig. 3 (308)) [0059-0065]

    PNG
    media_image1.png
    889
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    872
    512
    media_image2.png
    Greyscale

	 in response to receiving a first touch input at a first edge region of the display, corresponding to a first edge of the display simultaneously displaying a first layer separation object and the first execution screen on the display (fig. 3 (tap on edge brings 304)) [0065-0077]
	in response to receiving a second touch input on the first layer separation object, simultaneously displaying a portion of the first execution screen, a portion of a second execution screen of a second application, the first layer separation object, and a second layer separation object on the display;  and (fig. 6 drag through brings 610))[0065-0068]
	 in response to receiving a third touch input from the second layer separation object to a second edge region opposite to the first edge region, removing the first 

	Hinckley fails to teaching removing an entirety of the first execution screen. 
	However, Lessing teaches removing an entirety of the first execution screen.(fig. 13—fig. 18) [0044-0048]

    PNG
    media_image3.png
    854
    751
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hinckley to further include removing an entirety of the first execution screen as taught by Lessing in order to modify touchscreen and improve touchscreen sensitivity [003-007].
	Hinckley and Lessing fail to teach:
	wherein the first layer separation object includes at least a first line corresponding to an edge of the first execution screen and a second line corresponding to an edge of the portion of the second execution screen, and
	wherein, during or after receiving the first touch input but before receiving the second touch input the first line and the second line are parallel to the first edge of the display so as to display a shape in which the first execution screen is stacked over the second execution screen.
	However, Park teaches wherein the first layer separation object includes at least a first line corresponding to an edge of the first execution screen and a second line corresponding to an edge of the portion of the second execution screen, and [0035-0041] (fig. 2 (edges))

    PNG
    media_image4.png
    608
    795
    media_image4.png
    Greyscale

	wherein, during or after receiving the first touch input but before receiving the second touch input the first line and the second line are parallel to the first edge of the display so as to display a shape in which the first execution screen is stacked over the second execution screen.[0040-0044]. 




3.	In regards to 11, Hinckley teaches electronic device comprising (abstract): 
	a display having a display panel and a touch panel (fig. 1 (display));  
	a processor, operatively coupled to the display and configured 
to: (fig. 33 3310))
	display a first execution screen of a first application as a top layer 
screen on the display; [152]
	in response to receiving a first touch input at a first edge region of the display, simultaneously display corresponding to a first edge of the display a first layer separation object and the first execution screen on the display;  (fig. 3 (tap on edge brings 304))

execution screen of a second application, the first layer separation object, 
and (fig. 6 drag through brings 610))
	a second layer separation object on the display (fig. 6 drag through brings 610));  and 
	in response to receiving a third touch input from the second layer separation object to a second edge region opposite to the first edge region, remove the first 
execution screen, the first layer separation object and the second layer separation object from the display, and display the second execution screen as the top layer screen on the display. (fig. 7 drag through 612)
Hinckley fails to teaching removing an entirety of the first execution screen. 
	However, Lessing teaches removing an entirety of the first execution screen.(fig. 13—fig. 18) [0044-0048]
 	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hinckley to further include removing an entirety of the first execution screen as taught by Lessing in order to modify touchscreen  and improve touchscreen sensitivity [003-007].
	Hinckley and Lessing fail to teach:
	wherein the first layer separation object includes at least a first line corresponding to an edge of the first execution screen and a second line corresponding to an edge of the portion of the second execution screen, and
	wherein, during or after receiving the first touch input but before receiving the second touch input the first line and the second line are parallel to the first edge of the display so as to display a shape in which the first execution screen is stacked over the second execution screen.
	However, Park teaches wherein the first layer separation object includes at least a first line corresponding to an edge of the first execution screen and a second line corresponding to an edge of the portion of the second execution screen, and [0035-0041] (fig. 2 edges))

    PNG
    media_image4.png
    608
    795
    media_image4.png
    Greyscale

	wherein, during or after receiving the first touch input but before receiving the second touch input the first line and the second line are parallel to the first edge of the 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hinckley and Lessing to further include wherein the first layer separation object includes at least a first line corresponding to an edge of the first execution screen and a second line corresponding to an edge of the portion of the second execution screen, and wherein, during or after receiving the first touch input but before receiving the second touch input the first line and the second line are parallel to the first edge of the display so as to display a shape in which the first execution screen is stacked over the second execution screen as taught by Park in order to a need of a method for facilitating a convenient switch among multiple tasks running on a user device.

In regards to 2 Hinckley and Lessing as modified by Park teaches method of claim 1, further comprising: receiving a forth touch input from the first layer separation object to the second layer separation object before receiving the third touch input;  and in response to receiving the forth touch input, replacing the portion of the second execution screen entirely with a portion of a third execution screen of a third application, wherein the third execution screen is displayed on the display as the top layer screen in place of the second execution screen in response to receiving the third touch input.(fig. 8 drag through [0079-0084]) Hinckley wherein the second touch input is received after reception of the first touch input and after displaying the first layer separation object and 

In regards to 3, Hinckley and Lessing as modified by Park teaches method of claim 2, further comprising: in response to receiving a fifth touch input from the second layer separation object to the first edge region, removing the third execution screen, the first layer separation object and the second layer separation object from the display, and displaying the first execution screen as the top layer screen on the display (fig. 6 614 going back to original application). Hinckley
In regards to 4, Hinckley and Lessing as modified by Park teaches method of claim 2, wherein the second layer separation object includes lines corresponding to the first execution screen and the second execution screen, respectively (fig. 6 (610 lines)). Hinckley 
In regards to 5, Hinckley and Lessing as modified by Park teaches method of claim 1, wherein the second touch input is a drag movement beginning from the first touch input (fig. 6 drag). Hinckley
In regards to 6, Hinckley and Lessing as modified by Park in view of Lessing teaches method of claim 1, wherein the first layer separation object includes a plurality of lines extending along a length of the display, and each of the lines corresponds to an executing application other than the first application (fig. 6 610 lines). Hinckley
In regards to 8, Hinckley and Lessing as modified by Park teaches method of claim 1, further comprising arranging labels on the first layer separation object, and 
In regards to 9, Hinckley and Lessing as modified by Park teaches method of claim 1, wherein the simultaneously displaying of the first layer separation object and the first execution screen comprises one of: displaying the first layer separation object as an overlay on the first execution screen (fig. 6 610 sliding down); Hinckley  and to resizing the first execution screen so as to free space to accommodate the first layer separation object. 
In regards to 10, Hinckley and Lessing as modified by Park teaches method of claim 1, further comprising: when no touch input is received for a preset time after receiving the second touch input, removing the second execution screen, the first layer separation object, and the second layer separation object, and displaying the first execution screen as the top layer screen in full screen format. (claim 14) Hinckley
In regards to 12, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the processor is further configured to: receive a forth touch input from the first layer separation object to the second layer separation object before receiving the third touch input;  and in response to receiving the forth touch input, replace the portion of the second execution screen entirely with a portion of a third execution screen of a third application, wherein the third execution screen is displayed on the display as the top layer screen in place of the second execution screen in response to receiving the third touch input. (fig. 8 drag through [0079-0084]) Hinckley wherein the second touch input is received after reception of the first touch input and after displaying the first layer separation object and the first execution screen. (fig. 3 (306a and 304) Hinckley and ((fig. 13-15 (1402)) Lessing (fig. 4 (long press) 
In regards to 13, Hinckley and Lessing as modified by Park teaches electronic device of claim 12, wherein the processor is further configured to: in response to receiving a fifth touch input from the second layer separation object to the first edge region, remove the third execution screen, the first layer separation object and the second layer separation object from the display, and display the first execution screen as the top layer screen on the display. (fig. 6 614 going back to original application). Hinckley
In regards to 14, Hinckley and Lessing as modified by Park teaches electronic device of claim 12, wherein the second layer separation object includes lines corresponding to the first execution screen and the second execution screen, respectively. (fig. 6 (610 lines)). Hinckley
In regards to 15, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the second touch input is a drag movement beginning from the first touch input. (fig. 6 drag). Hinckley
In regards to 16, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the first layer separation object includes a plurality of lines extending along a length of the display, and each of the lines corresponds to an executing application other than the first application. (fig. 6 610 lines). Hinckley
In regards to 18, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the processor is further configured to arrange labels on the first layer separation object, and wherein each of the labels indicates identification  Hinckley
In regards to 19, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the simultaneously displaying of the first layer separation object and the first execution screen comprises one of: displaying the first layer separation object as an overlay on the first execution screen (fig. 6 610 sliding down) Hinckley;  and resizing the first execution screen so as to free space to accommodate the first layer separation object (fig. 2-5 404) Lessing.
In regards to 20, Hinckley and Lessing as modified by Park teaches electronic device of claim 11, wherein the processor is further configured to: remove the second execution screen, the first layer separation object, and the second layer separation object, and display the first execution screen as the top layer screen in full screen format when no touch input is received for a preset time after receiving the second touch input. (claim 14). Hinckley
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 18- 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694